Citation Nr: 1443138	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to April 1964.  He died in June 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before an Acting Veterans Law Judge (July 2011) and a Veterans Law Judge who is no longer employed by the Board (March 2010), each of whom remanded the matter for additional development.  The case has been reassigned to the undersigned.

In July 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At the hearing, the appellant waived (on the record) RO initial consideration of additional evidence added to the record subsequent to the December 2013 supplemental statement of the case (to include treatise evidence (discussed at the hearing) and a medical nexus opinion submitted in August 2014.)  


FINDINGS OF FACT

1.  The Veteran's death certificate states that the immediate cause of death was metastatic pancreatic cancer; no contributory or underlying causes were noted.

2.  At the time of the Veteran's death, his service connected disabilities were psoriasiform dermatitis with tinea pedis (50 percent disabling) and seborrheic dermatitis and hand eczema with dyshydrotic and irritant component (30 percent disabling); he had established entitlement to a total disability rating based on individual unemployability (TDIU) effective December 1, 2000.  

3. The Veteran's death did not result from any disorder incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In March 2010, the Board remanded the matter on appeal for the RO to provide the appellant with proper notice under Hupp.  Such notice was provided in June 2010, and the matter was subsequently readjudicated in an August 2010 supplemental statement of the case.  The Board finds that its March 2010 remand instructions have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.  

In terms of DIC claims, VA needs to undertake "reasonable efforts" to provide assistance if requested under 38 U.S.C.A. § 5103(a).  Daves v. Nicholson, 21 Vet. App. 46 (2007).  There is no duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) because the provision is inapplicable to DIC claims.  DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the claims files.  In July 2011, the Board remanded the matter on appeal for the RO to obtain additional post-service treatment records and an additional VA medical opinion.

An additional VA medical opinion was obtained in November 2011.  The Board notes that, taken together with a September 2006 VA medical opinion already of record, the report contains sufficiently specific clinical findings and informed discussion of the Veteran's medical history to provide probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, that the claimant suffered an event, injury of disease in service, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).  However, the evidence of a link between a current disability and service must be competent.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Because there is no competent indication (or assertion) in the record that the Veteran's metastatic pancreatic cancer manifested in, or was otherwise directly related to, his service and no evidence to support the appellant's vague assertion that he may have been exposed to chemicals during service, to include Agent Orange, VA is not obligated to obtain an opinion as to the etiology of the Veteran's death with respect to these assertions. 

As regards the instruction to obtain additional records, in a letter received in September 2011, the appellant stated that she did not have an address for Dr. M. and did not provide a release to obtain those medical records.  [The Board notes that the appellant subsequently provided a nexus opinion from Dr. M. dated in August 2014.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the "duty to assist" is not a one-way street).]  In October 2011, the RO issued a formal finding that SSA records were unavailable, based on an August 2011 response from SSA indicating that the records had been destroyed and an October 2011 phone call with the appellant in which she stated that she did not have additional SSA records.  A September 2013 letter from grandson of C. M., M.D., indicated that Veteran's medical files were no longer available.  VA treatment records from April 2001 to December 2005 were associated with the record.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary; an additional medical opinion was obtained and the RO documented that the evidence sought but not obtained was unavailable due to the destruction of pertinent records or the lack of necessary release forms from the appellant.  See generally 38 C.F.R. § 3.159(c)(4).  The Board's July 2011 remand instructions have been satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the Veteran's record, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of cancer or pancreatic disability.  The record indicates that his overseas service was in Korea, prior to the known use of herbicides in the Korean DMZ.  See 38 C.F.R. § 3.307(a)(6)(iv).  There is no evidence in the Veteran's service records that he served in Vietnam or was exposed to herbicides, and no record that he alleged such service or exposure during his lifetime.

Private records dated between December 1983 and October 1998 indicate on-going treatment for a number of medical complaints, including hypertension and low back pain.  VA treatment for skin disability was noted; there is no mention of cancer or pancreatic disability.  In January 1984, following a hospitalization for alcohol withdrawal seizure, fatty liver and alcoholism, status post alcohol withdrawal, were diagnosed.  

VA treatment records dating from April 2001 to December 2005 note a medical history including hypertension, diabetes mellitus type II, hyperlipidemia, gastroesophageal reflux disease, proteinuria, dermatophytosis, erectile dysfunction, sleep apnea, and tobacco use.  Depression screens conducted in May 2002, July 2003, September 2004, and June 2005 were negative.  

Private treatment records from D. G. A., M.D., the Veteran's treating oncologist, dated from January to May 2006, document the diagnosis of, and treatment for, the Veteran's pancreatic cancer prior to his death.  February 2006 treatment notes summarize treatment received the previous month at another facility, at which time testing revealed a pancreatic mass with liver metastases and portal vein thrombosis.  A liver biopsy revealed a poorly differentiated adenocarcinoma, which was found to be consistent with a pancreatic primary.  In March 2006, laboratory studies showed abnormal liver function.  Chest x-rays indicated clear lungs with no evidence of cardiopulmonary disease.  In April 2006, the Veteran reported anxiety and nervousness.  In May 2006, a CT scan indicated a large pancreatic tumor and multiple liver metastases.  Significant comorbid conditions including diabetes, portal vein thrombosis, and hypertension were noted.  

VA treatment records from to March 2006 note treatment for pancreatic cancer with liver metastases and portal vein thrombosis.

The death certificate shows the Veteran died in June 2006 of metastatic pancreatic cancer; no other conditions were listed as contributing to his death.  The death certificate was signed by Dr. D. G. A., the Veteran's treating oncologist at the time of his death.

In July 2006, the appellant submitted a statement that she believed that the Veteran was exposed to chemicals while stationed in Korea and that such exposure had caused his pancreatic cancer.  In August 2006, she clarified her assertion that the chemical exposure caused both his service-connected skin disabilities and his cancer.

In September 2006, a VA examiner reviewed the Veteran's claims file, noted his service-connected skin disabilities and opined that there was no connection between metastatic pancreatic cancer and the Veteran's service-connected skin disabilities.  

That same month, the appellant submitted a statement asserting that the Veteran had had served in Vietnam and was exposed to Agent Orange, which caused liver cancer that spread to the pancreas.  In her November 2008 substantive appeal, she asserted that the Veteran had developed metastatic pancreatic cancer and lung cancer as a result of the same etiological process that caused his service-connected skin disabilities.  She stated that the September 2006 VA examiner did not appreciate the true extent of the Veteran's skin disabilities.  

At the November 2009 and July 2014 Board hearings, the appellant testified that Dr. D. G. A. had told her it was possible that the Veteran's service-connected skin disabilities could have made him more susceptible to developing cancer, due to a weakened immune system.  In June 2010, she submitted a statement asserting that the Veteran's alcoholism was the result of self-medicating to treat his service-connected skin disabilities and that the chronic infections that caused the skin disabilities weakened his system, causing the cancer to develop.  

In November 2011, pursuant to the instructions in the Board's July 2011 remand, a VA examiner provided an additional medical opinion regarding the Veteran's cause of death.  The VA examiner reviewed the claims file and noted that the cause of death listed on the death certificate was pancreatic cancer, with no contributory conditions noted.  The examiner reiterated that, as noted in the prior September 2006 medical opinion, the service connected dermatological conditions did not cause pancreatic cancer.  The examiner further stated that "[t]here is no known connection" between the documented treatment received for those dermatological conditions and pancreatic cancer.  The examiner also considered whether fatty liver disease or depression contributed to the cause of death.  He noted that "laboratory tests of liver function were normal up until his terminal illness, indicating that it was not a significant medical problem," and that, although there was one mention of depression in the past, the Veteran was neither diagnosed with, nor receiving treatment for, depression, "again suggesting this was not a significant problem and one which did not cause or contribute significantly to his death."  As to the cause of the Veteran's alcoholism, the VA examiner stated that any opinion would be speculative, as there was no medical evidence addressing that issue.

In January 2014, the appellant submitted treatise evidence from www.cancerfightingstrategies.com/fungus-and-cancer.html that states that "cancer is a chronic, infectious, fungus disease" and that "systemic fungal infections cause or at the very least contribute to the development of cancer" (emphasis in the original) because the infection weakens the immune system and produces toxins.

The record also contains a nexus letter, dated in August 2014, from a physician who stated that the Veteran was treated for disability in April 2000.  The letter indicates that the Veteran was disabled and had a "disease process that could have contributed to his defined ailment of lung cancer.  Certainly the metabolic changes and stressful changes that coincided with his lung disease could have been contributory factors."

The Board acknowledges the appellant's arguments that the Veteran's pancreatic cancer developed on a direct basis (as residuals of the same in-service event that caused his service-connected skin disabilities) or on a secondary basis (as a result of a weakened immune system due to his service-connected skin disabilities and the effects of treatment for such disabilities (to include self-medication with alcohol, resulting in fatty liver disease)).  The Board also acknowledges the appellant's contention that the Veteran had liver, as well as pancreatic, cancer.  However, the appellant has not demonstrated that she has the requisite medical training and expertise to opine as to what is a complex medical question: the nature and etiology of the Veteran's cancer/cause of death, a complex disease process, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The competent (medical) evidence of record indicates that the Veteran died as a result of pancreatic cancer that metastasized to (i.e., did not originate in) the liver and was unrelated to his active service, his service-connected disabilities (to include the treatment thereof), or any other disabilities that might be secondary to his service-connection disabilities (e.g., depression/fatty liver).  [While the November 2011 VA examiner was unable to opine as to the etiology of the Veteran's alcoholism, he did opine that the resulting disability (fatty liver) was not related to the pancreatic cancer.]

The Board has considered the August 2014 nexus opinion.  Even assuming that the references to "lung cancer" are typographical errors (as noted above, the medical evidence of record indicates that the Veteran's lungs were clear), the opinion references a purported nexus to nonspecific disability and an unidentified "disease process."  As the record reflects that the Veteran was diagnosed with several other significant, non-service-connected disabilities (e.g., diabetes and hypertension), the Board finds that the August 2014 nexus opinion is too general and non-specific to serve as support for the appellant's contention that the Veteran's service-connected skin disabilities contributed in some way to his cause of death from pancreatic cancer.  

The Board has likewise considered the appellant's contention that Dr. D. G. A. speculated that the Veteran's service-connected skin disabilities could possibly have contributed to his death from pancreatic cancer, but notes that, according to the appellant's July 2014 hearing testimony, he was unable to provide a nexus opinion without further review of the Veteran's medical history.  [The Board notes that the record was held in abeyance for 60 days following the hearing to allow the appellant to procure such opinion; the nexus opinion provided was from Dr. M., discussed above.]  Consequently, the Board finds that such report is too speculative to support the appellant's claim.  

The Board has also considered the treatise evidence submitted by the Veteran.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the website in question does not specifically relate to the facts and circumstances surrounding this particular Veteran's cause of death.  Absent evidence demonstrating a causal relationship between this specific Veteran's cause of death and service/service-connected disability, the website is insufficient to establish service connection for cause of death.  Furthermore, there is no indication that the author possesses the requisite training and expertise necessary for the treatise evidence to be competent (medical) evidence in support of the appellant's claim.

Finally, the Board has considered the appellant's assertion that the Veteran served in Vietnam and was exposed to herbicides or other chemicals that caused his pancreatic cancer.  The Veteran did not assert such exposure in his lifetime, and his service records/claims file do not support her assertion.  (See, e.g., April 2000 SSA examination (Veteran's claim of "jungle rot" acquired in Korea)).  She has not identified any other evidence (to include statements by the Veteran) in support of her assertion.  As such, the Board finds that the appellant has not established such service/exposure.

Although the Board does not doubt the sincerity of the appellant's beliefs that the Veteran's death was somehow caused by his service/service-connected disabilities, there is no competent evidence of record to support her contentions.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's cause of death is related to service; therefore, the claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


